Citation Nr: 1627388	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-23 099	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	David J. Borell, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1996 to March 1997, October 2001 to September 2002, and January 2003 to January 2004, with additional periods of unverified service in the National Guard.  He is the recipient of numerous awards and decorations, to include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.  At such time, the undersigned held the record open for sixty days for the receipt of additional evidence; however, to date, none has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed lumbar disc disease is related to his active duty military service.


CONCLUSION OF LAW

Lumbar disc disease was incurred during active military service.  38 U.S.C.A.     
§§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for lumbar disc disease herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The record reflects that the Veteran served in combat operations as evidenced by his receipt of the Combat Action Badge.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. 
§ 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At his November 2015 Board hearing, the Veteran has testified that his lumbar spine disorder had its onset in November 2003 during a period of active duty service.  Specifically, he testified that he was operating a turret gun on the roof of a Humvee when the operator of the vehicle began to drive erratically following an improvised explosive device (IED) explosion, an incident that is consistent with the nature of the Veteran's combat service.  Furthermore, he has a current diagnosis of lumbar disc disease as reflected in his post-service treatment records and at the April 2009 VA examination.  Consequently, the only remaining inquiry is whether the Veteran's lumbar spine disorder had its onset, or was otherwise incurred, during his active duty service.   

In support of the Veteran's claim, his service treatment records contain a December 2003 Report of Medical Assessment in which he reported that he suffered from back pain.  A July 2007 Statement of Medical Examination and Duty Status indicates that, in November 2003 while stationed in Iraq on active duty, the Veteran was a gunner in a vehicle that was involved in an IED explosion.  This report found that the Veteran had injured his back during his incident, had reported his back injury on his post-deployment health questionnaires, and was diagnosed with sciatica, lumbar radiculitis, and spinal stenosis of the lumbar region in October 2007.  As a result, it was determined that the Vetearn's current lumbar spine injury was incurred in the line of duty.  The Board notes that, while this document was signed by a physician in July 2007, it was not signed by a Unit Commander or Unit Advisor until April 2010.

Additionally, a July 2010 Report of Investigation Line of Duty and Misconduct Status report indicated that the Veteran had sustained multiple disc herniations during the November 2003 IED explosion in Iraq.  It was found that the Veteran had incurred these injuries in the line of duty.  A December 2010 Medical Evaluation Board Proceedings found that the Veteran's lumbar spine disorder originated in approximately 2003 and that it had occurred while he was entitled to base pay.

In contrast, an April 2009 VA examiner noted that the Veteran's claims file did not document any specific back injury or treatment with the exception of one comment that any back pain had resolved.  The examiner then opined that the Veteran's lumbar spine disorder was not likely related to service, but was rather a naturally occurring phenomenon.  No rationale was provided for this opinion and, thus, it is entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the examiner did not have the benefit of considering the July 2010 Report of Investigation Line of Duty and Misconduct Status report, the April 2010 Medical Evaluation Board Proceedings, or the December 2010 Medical Evaluation Board Proceedings, as such documents had not yet been created.

After a careful review of the record, the Board notes that, while the April 2009 VA examiner opined that the Veteran's lumbar spine disorder was not related to his service, the remaining evidence on file indicates otherwise.  Specifically, the July 2010 Report of Investigation Line of Duty and Misconduct Status report and the April 2010 Medical Evaluation Board Proceedings determined that the Veteran's lumbar spine disorder had its onset during his service, specifically the November 2003 IED explosion.  Similarly, the December 2010 Medical Evaluation Board Proceedings found the onset of the Veteran's current lumbar spine disorder to have been in 2003, during a period of active duty.  Further, the Board finds that the Veteran has competently and credibly provided lay evidence regarding the onset and history of his lumbar spine symptomatology, to include back pain, during military service as well as a continuity of such symptomatology, which resulted in a confirmed diagnosis of lumbar disc disease in 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Consequently, the Board finds that the evidence regarding the onset and incurrence of the Veteran's lumbar spine disorder is at least in relative equipoise.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for lumbar disc disease is warranted.


ORDER

Service connection for lumbar disc disease is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


